Citation Nr: 0125098	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diplopia as 
secondary to a service-connected corneal scar of the left eye 
with hyperopia and pseudophakia.  

2.  Entitlement to service connection for a left eyebrow scar 
as secondary to service-connected paralysis of the left 
frontalis muscle.  

3.  Entitlement to a rating in excess of 10 percent for 
paralysis of the left frontalis muscle.  

4.  Entitlement to an initial compensable rating for 
neuropathy of the left facial nerve.  

5.  Entitlement to a compensable rating for a corneal scar of 
the left eye with hyperopia and pseudophakia prior to 
February 25, 1999 and in excess of 30 percent since February 
25, 1999.  



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from ratings decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The March 1999 rating decision increased the initial rating 
for paralysis of the left frontalis muscle to 10 percent and 
continued the initial noncompensable rating for residuals of 
a corneal scar of the left eye.  Although a July 2001 rating 
action increased the rating for a corneal scar of the left 
eye with hyperopia and pseudophakia to 30 percent since 
February 25, 1999, the claim for a compensable rating prior 
to February 25, 1999 and in excess of 30 percent since 
February 25, 1999 remains before the Board.  The veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown , 6 Vet. App. 35, 38 (1993).  

An April 2000 rating action denied service connection for a 
left eyebrow scar and granted service connection and an 
initial noncompensable rating for neuropathy of the left 
facial nerve, which is inextricably intertwined with 
paralysis of the left frontalis muscle, since February 1998.  
A July 2001 rating action denied entitlement to service 
connection for diplopia and again denied entitlement to 
service connection for a left eyebrow scar.  

Appellate consideration of these issues will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. § 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993.  

Because the effect of the veteran's disabilities upon his 
employability is key to the analysis of entitlement to an 
increased rating, this case must be remanded to obtain the 
veteran's employment history and a current VA examination.  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  

The VA has a duty to assist the veteran in obtaining 
employment records to determine his work status.  The record 
does not show how many hours he has worked or how much income 
he has earned since February 1998, when he filed his claims 
for service connection.  Under 38 C.F.R. § 4.16(a) (2000), 
marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  A VA examination is 
necessary to obtain a medical opinion as to whether the 
veteran's diplopia was caused by a service-connected corneal 
scar of the left eye with hyperopia and pseudophakia and 
whether a left eyebrow scar is secondary to service-connected 
paralysis of the left frontalis muscle.  A VA examination is 
also necessary to determine the current level of impairment 
attributable to the veteran's service-connected disabilities.  
Although the May 2000 VA examination addressed the veteran's 
current visual acuity, it did not include unretouched 
photographs of the veteran's face or address the remaining 
criteria of 38 C.F.R. §§ 4.84, Diagnostic Code 6009, 4.118, 
Diagnostic Code 7800, 4.123, 4.124, or 4.124a, Diagnostic 
Code 8207.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2001).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1997.  After securing any necessary 
authorizations or releases, the RO should 
request and associate with the claims 
file the veteran's employment records 
since 1997 from the veteran's 
employer(s).  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for diplopia, a left eyebrow 
scar, paralysis of the left frontalis 
muscle, neuropathy of the left facial 
nerve, and a corneal scar of the left eye 
with hyperopia and pseudophakia since 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which have not previously been 
secured.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination(s) for 
diplopia and left eyebrow scar.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2001).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
medical history.  

The VA examiner should then offer a 
medical opinion as to: a) the medical 
classification of the veteran's current 
diplopia and left eyebrow scar 
disabilities, if any, and the data 
required for medical classification; 
b) whether it is as likely as not that 
diplopia was caused by a service-
connected corneal scar of the left eye 
with hyperopia and pseudophakia or an in-
service event; c) whether it is as likely 
as not that a current diplopia disability 
preexisted service and was aggravated by 
active service; d) whether it is as 
likely as not that a left eyebrow scar 
was caused by service-connected paralysis 
of the left frontalis muscle or an in-
service event; and e) whether it is as 
likely as not that a left eyebrow scar 
preexisted service and was aggravated by 
active service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

4.  Unretouched photos of the veteran's 
face should be taken, and the veteran 
should be afforded the appropriate VA 
examination(s) to determine the severity 
of his paralysis of the left frontalis 
muscle, neuropathy of the left facial 
nerve, and a corneal scar of the left eye 
with hyperopia and pseudophakia 
disabilities.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2001).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  

The examiner should then offer a medical 
opinion as to: a) whether paralysis of 
the veteran's left frontalis muscle and 
neuropathy of the left facial nerve 
manifests as moderate, severe, complete, 
or incomplete paralysis; results in 
moderate, severe, or complete 
disfigurement; produces a marked and 
unsightly deformity of eyelids, 
exceptionally repugnant deformity of one 
side of the face, marked or bilateral 
disfigurement, tissue loss, 
cicatrization, marked discoloration, 
color contrast, loss of reflexes, muscle 
atrophy, sensory disturbances, constant 
pain at times excruciating, or dull or 
intermittent pain; and b) the level of 
impairment resulting from visual acuity 
or field loss, pain, rest requirements, 
or episodic incapacity attributable to 
the corneal scar of the left eye with 
hyperopia and pseudophakia.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001).  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for diplopia as 
secondary to a service-connected corneal 
scar of the left eye with hyperopia and 
pseudophakia, entitlement to service 
connection for a left eyebrow scar as 
secondary to service-connected paralysis 
of the left frontalis muscle, entitlement 
to a rating in excess of 10 percent for 
paralysis of the left frontalis muscle, 
entitlement to an initial compensable 
rating for neuropathy of the left facial 
nerve, and entitlement to a compensable 
rating for a corneal scar of the left eye 
with hyperopia and pseudophakia prior to 
February 25, 1999 and in excess of 
30 percent since February 25, 1999 based 
upon the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

7.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



